EXHIBIT 10.1
 
BASIC ORDERING AGREEMENT # 10XS020
 
INTRODUCTION
 
This Agreement, effective 1 November 2009 is made between SAIC-Frederick, Inc.,
a subsidiary of SCIENCE APPLICATIONS INTERNATIONAL CORPORATION (hereinafter
known as "SAIC-F"), a Delaware corporation with offices in Frederick, MD, and
GenVec, Inc. (hereinafter known as "Subcontractor"), a corporation, with
principal offices in Gaithersburg, MD.  The effort to be performed by
Subcontractor under this Agreement will be part of SAIC-F's Prime Contract
HHSN261200800001E that has been issued by The National Cancer Institute,
Frederick MD.  The provisions and clauses contained herein are influenced by and
reflect the relationship of the parties in that contract, which was awarded and
is administered under the provision of the Federal Acquisition Regulation
(FAR).  There is no privity of contract between the Subcontractor and the
Government.
 
This Agreement is established to provide the necessary goods and services to the
National Institute of Allergies and Infectious Diseases (NIAID) for the
development of vaccine manufacturing infrastructure that includes the capacity
for cGMP production of materials for Phase I/II clinical trials.
 
In witness whereof and in consideration of the mutual obligations assumed under
this Agreement, SAIC-F and GenVec agree to the Terms and Conditions attached
hereto and incorporated by reference and represent that this Agreement is
executed by duly authorized representatives as of the dates below:
 
For GenVec, Inc:
 
For SAIC-Frederick, Inc:
           
x /s/ Douglas J.
Swirsky                                                                
 
x /s/ Eugene B.
Anderson                                                               
     
 
Name:  Douglas J. Swirsky, CPA, CFA
 
Eugene B. Anderson
Name:Subcontracts Supervisor
     
Title:  Senior VP and Chief Financial Officer
 
Title:                                                               
     
Date:    November 2, 2009
 
Date:                 November 3, 2009

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 1 of 32

--------------------------------------------------------------------------------

 


SCHEDULE A
 
SPECIFIC TERMS AND CONDITIONS
 
1.0  AGREEMENT TYPE
This Basic Ordering Agreement (hereinafter known as "BOA") is, of itself,
unfunded and does not commit SAIC-F to pay any costs related to or as a result
of its award to the agreement holder.  The obligation of funds shall be
accomplished solely through the award of Task Orders issued on a Cost
Reimbursement plus Fixed Fee basis and under the terms of this BOA.  A General
Scope of Work is provided in Attachment I (Statement of Work) with specific
Statements of Work to be provided with subsequent Orders.  Through execution of
this document, SAIC-F and Subcontractor mutually agree:
a.  
that the Subcontractor has adequate capability and technical expertise to
furnish all services, qualified personnel, materials, supplies, facilities and
other resources as may be required under this BOA;

b.  
that, as the need for specific work related to the requirements of this
Agreement is identified, SAIC-F shall issue a Request for Quote (RFQ) for this
specific work;

c.  
that, when a RFQ is received by the Subcontractor pursuant to this Agreement,
the Subcontractor shall respond with a proposal or provide an indication that it
is not responding to the particular RFQ;

d.  
that each RFQ shall clearly state:

i.  
The due date for proposals;

ii.  
A detailed description of the supplies or services to be required;

iii.  
Applicable quality standards;

iv.  
Delivery Schedules, place of delivery, inspection and acceptance requirements;

v.  
Technical Evaluation Criteria, as required;

vi.  
Specific terms and conditions, as applicable; and

vii.  
Specific instructions for proposal submission.

e.  
that SAIC-F shall award Task Orders, at its discretion, based upon responses to
RFQs issued pursuant to this Agreement, and that each task order award shall be
made based upon the award factors specified in the RFQ for the specific
requirement;

 
2.0  AMERICAN RECOVERY AND REINVESTMENT ACT OF 2009
Work performed under this Agreement will be funded, in whole or in part, with
funds appropriated by the American Recovery and Reinvestment Act of 2009, Pub.
L. 111-5, (Recovery Act or Act).  The Recovery Act's purposes are to stimulate
the economy and to create and retain jobs.  The Act gives preference to
activities that can be started and completed expeditiously, including a goal of
using at least 50 percent of the funds made available by it for activities that
can be initiated not later than June 17, 2009.
 
Be advised that Recovery Act funds can be used in conjunction with other funding
as necessary to complete projects, but tracking and reporting must be separate
to meet the reporting requirements of the Recovery Act and related
Guidance.  For projects funded by sources other than the Recovery Act,
SUBCONTRACTOR should plan to keep separate records for Recovery Act funds and to
ensure those records comply with the requirements of the Act.
 
The Government has not fully developed the implementing instructions of the
Recovery Act, particularly concerning the how and where for the new reporting
requirements.  The SUBCONTRACTOR will be provided these details as they become
available.  The SUBCONTRACTOR must comply with all requirements of the Act.  If
the SUBCONTRACTOR believes there is any inconsistency between ARRA requirements
and current subcontract requirements, the issues will be referred to the
Procurement Representative for reconciliation.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 2 of 32

--------------------------------------------------------------------------------

 
 
Be advised that special provisions may apply to projects funded by the Act
relating to:
·  
Reporting, tracking and segregation of incurred costs;

·  
Reporting on job creation and preservation;

·  
Publication of information on the Internet;

·  
Protecting whistleblowers; and

·  
Requiring prompt referral of evidence of a false claim to the inspector general.

 
A.  
Definitions

 
For purposes of this clause, "Covered Funds" means funds expended or obligated
from appropriations under the American Recovery and Reinvestment Act of 2009,
Pub. L. 111-5.  Covered Funds will have special accounting codes and will be
identified as Recovery Act funds in the subcontract and/or modification using
Recovery Act funds.
 
Non-Federal employer means any employer with respect to Covered Funds — the
CONTRACTOR or SUBCONTRACTOR, as the case may be, if the CONTRACTOR or
SUBCONTRACTOR is an employer; and any professional membership organization,
certification of other professional body, any agent or licensee of the Federal
government, or any person acting directly or indirectly in the interest of an
employer receiving Covered Funds; or with respect to Covered Funds received by a
State or local government, the State or local government receiving the funds and
any CONTRACTOR or SUBCONTRACTOR receiving the funds and any CONTRACTOR or
SUBCONTRACTOR of the State or local government; and does not mean any
department, agency, or other entity of the federal government.
 
B.  
Flow Down Provision

 
Subcontractors must include this clause in every lower-tier subcontract over
$25,000 that is funded, in whole or in part, by the Recovery Act unless the
subcontract is with an individual.
 
C.  
Segregation and Payment of Costs

 
SUBCONTRACTOR must segregate the obligations and expenditures related to funding
under the Recovery Act.  Financial and accounting systems should be revised as
necessary to segregate, track and maintain these funds apart and separate from
other revenue streams.  No part of the funds from the Recovery Act shall be
commingled with any other funds or used for a purpose other than that of making
payments for costs allowable for Recovery Act projects.  Recovery Act funds can
be used in conjunction with other funding as necessary to complete projects, but
tracking and reporting must be separate to meet the reporting requirements of
the Recovery Act and OMB Guidance.
 
Invoices must clearly indicate the portion of the requested payment that is for
work funded by the Recovery Act.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 3 of 32

--------------------------------------------------------------------------------

 
 
D.  
Prohibition on Use of Funds

 
None of the funds provided under this agreement derived from the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5 may be for any casino or
other gambling establishment, aquarium, zoo, golf course, or swimming pool.
 
E.  
Publication

 
Information about this agreement will be published on the Internet and linked to
the website www.recovery.gov, maintained by the Accountability and Transparency
Board.  The Board may exclude posting contractual or other information on the
website on a case-by-case basis when necessary to protect national security or
to protect information that is not subject to disclosure under sections 552 and
552a of title 5, United States Code.
 
F.  
Registration requirements

 
SUBCONTRACTOR, and all lower-tier subcontractors, must obtain a DUNS number and
be registered in the Central Contractor Registration (CCR) in accordance with
FAR 52.204-11.
 
G.  
Utilization of Small Business

 
SUBCONTRACTOR shall to the maximum extent practicable give a preference to small
business in the award of lower-tier subcontracts for projects funded by Recovery
Act dollars.
 
H.  
Other Reporting Requirements

 
Representation & Certification Part G shall be submitted on a Government Fiscal
quarterly basis to the cognizant Subcontract Administrator not later than the
last day of the quarter, or as otherwise instructed in writing.
 
SUBCONTRACTOR, and all lower-tier subcontractors, must log onto the following
website http://saic.ncifcrf.gov/ARRA/form.aspx and enter the required data on a
(calendar) quarterly basis by the last business day of the final month of each
quarter.  Subcontractor will need to create a log-in identification which will
be used each time data is entered.  This ARRA reporting is considered a
subcontract deliverable and failure to comply may be considered a breach of the
subcontract
 
3.0  PERIOD OF PERFORMANCE
The period of performance for this BOA is 1 November 2009 through 31 October
2014 unless amended in writing by mutual agreement of the
parties.  Subcontractor is not obligated to continue work or provide services
and SAIC-F is not obligated to compensate Subcontractor for expenses incurred or
commitments made before or after these dates.
 
Any Task Order issued during the effective period of this Agreement and not
completed within that period shall be completed by the Subcontractor within the
time specified in the Task Order.  The BOA shall govern the Subcontractor's and
SAIC-F's rights and obligations with respect to that Task Order to the same
extent as if the Task Order were completed during the BOA's effective period.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 4 of 32

--------------------------------------------------------------------------------

 
 
4.0  PRICE SCHEDULE/FUNDING
Price schedules, Task Order ceiling amounts, and funding levels (if applicable)
shall be established for each Task Order issued under this Agreement which shall
be effective for the period of performance identified therein.
 
5.0  QUALITY ASSURANCE/INSPECTION
All goods furnished and services performed pursuant hereto shall be subject to
inspection and testing by SAIC-F at all reasonable times and places during the
Agreement term and in any event prior to Final Acceptance as defined in the
individual Orders.  No inspection made prior to Final Acceptance shall relieve
Subcontractor from responsibility for defects or other failure to meet the
requirements of this Agreement.  In the event that goods furnished or services
supplied are not in accordance with the individual Order's Statement of Work or
other requirements, SAIC-F may require Subcontractor to promptly correct,
repair, replace or re-perform the goods or services.  The cost of correction,
repair, replacement, or re-performance shall be determined under Section 26
"Legal Construction and Interpretation" of this Agreement.  If Subcontractor
fails to proceed with the required correction, repair, replacement, or
re-performance within the period established by Section 21 "Termination", SAIC-F
may terminate the Agreement for default.  If Subcontractor is unable to
accomplish the foregoing, then SAIC-F may procure such materials and services
from another source or perform such services in-house and charge to
Subcontractor's account all costs, expenses and damages associated with the
reprocurement.  SAIC-F's approval of designs furnished by Subcontractor shall
not relieve Subcontractor of its obligations hereunder.
 
6.0  ACCEPTANCE
Acceptance of deliverables tendered by Subcontractor hereunder shall be made by
SAIC-F's Contractual Representative in writing.  Any other form of communication
from other persons or entities shall not be construed as acceptance under this
agreement.  Additionally, payment for services rendered, or deliverables
provided, shall not be construed as acceptance by SAIC-F, nor does it negate or
in any way diminish any rights afforded SAIC-F for remedies as a result of
defects or nonconformance, either patent or latent, or other breach of warranty,
or to make any claim for damages of any and all kind.  Notwithstanding instances
of nonconformity or noncompliance by Subcontractor, SAIC-F shall act in good
faith to provide written acceptance in a timely manner and make payments related
thereto in accordance with the payment terms indicated in Section 8.0.
 
7.0  INVOICES
7.1
Content.  Invoices shall be provided in the same manner as set forth in the
Estimated Cost Worksheet for each Order and contain, at a minimum, the following
information: subcontract number, labor categories, hourly rates, labor hours,
fringe rate, extended totals by category, material, indirect rates, general &
administrative rates and other direct costs detail shall be separated from labor
costs.  Invoices shall clearly reference a unique invoice number on each
invoice, period of incurred costs, invoice date and withholding amount.  All
invoices shall be submitted in US Dollars ($USD).

 
7.2
Format.  Invoices should be provided electronically (in .pdf format or other
commonly used format) to:  apinvoices@mail.nih.gov Where electronic invoices are
not possible, hard copies may be mailed to:

 
SAIC-Frederick, Inc
Accounts Payable
P.O. Box B
Frederick, MD 21702-1201
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 5 of 32

--------------------------------------------------------------------------------

 
 
7.3
Timing.  Properly formatted invoices shall be generated monthly and delivered to
SAIC-F not later than close of business on the 15th calendar day of each
month.  In the event the day specified falls on a weekend or
federally-recognized holiday, invoices shall be due to SAIC-F by close of
business on the next business day.  In consideration of the need to provide
timely invoices to SAIC-F, the parties hereby agree that failure to comply with
the schedule herein shall result in a two percent (2%) net reduction of the
invoice value.  Only SAIC-F's Contractual Representative has the authority to
deviate from this schedule.

 
8.0  PAYMENT
SAIC-F shall pay the Subcontractor upon the submission of an acceptable invoice
approved by SAIC-F as follows:
8.1
Payment Terms.  SAIC-F may, at its discretion, require Subcontractor to
substantiate invoices by evidence of actual payment and by individual daily job
time cards, or other substantiation approved by the SAIC-F.  SAIC-F's ability to
request additional documentation will not invoke the two percent (2%) net
reduction of the invoice value discussed in Section 7.3 above.  SAIC-F shall pay
in U.S. dollars ($USD) the invoice within 30 days after receipt of a proper
invoice.  Unless specifically authorized in writing by the SAIC-F, the
Subcontractor is not authorized to perform and the SAIC-F is not obligated to
reimburse the Subcontractor for work performed on an Overtime or Shift Premium
basis.  FAR 52.247-34 F.O.B.  Destination shall apply to any applicable
deliveries made under this Agreement.

 
8.2
Materials, Supplies and other direct costs.  Materials, supplies and other
direct costs, including travel (if authorized), will be reimbursed on an
actual-cost basis in accordance with consistently applied Generally Accepted
Accounting Principles or, if applicable, as prescribed in Section 9.0
"Travel".  Where materials are withdrawn from inventories, cost must be
determined in accordance with proper accounting practices consistently followed
by Subcontractor.  Subcontractor shall support all material cost claims by
submitting invoices, storeroom requisition receipts, expense reports, or other
substantiation acceptable to SAIC-F.

 
8.3
Certification.  Subcontractor agrees that invoices submitted under this
Agreement constitute a certification that the costs included are accurate,
allocable to this Agreement, and allowable under the terms and conditions of the
same and all personnel charged to this Agreement will meet the applicable
minimum education and experience qualifications required for the labor category
billed.

 
9.0  TRAVEL
Travel costs are not permitted under this Agreement.
 
10.0  AGREEMENT ATTACHMENTS / ORDER OF PRECEDENCE
10.1
Agreement Attachments.  The following attachments are provided with this
Agreement and incorporated in full force and effect as described in Section
10.2—Order of Precedence:

 
Attachment
Description
Pages
1
Statement of Work
3
2
ARRA Representations and Certifications (Part G)
3

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 6 of 32

--------------------------------------------------------------------------------

 
 
10.2
Order of Precedence.  In the event of an inconsistency or conflict between or
among the provisions of this Agreement, the inconsistency shall be resolved by
giving precedence in the following order:

 
 
10.2.1
This Agreement including any provisions, terms and conditions and attachments

 
10.2.2
Orders issued hereunder

 
10.2.3
Specifications and/or drawings

 
10.2.4
Other documents or exhibits when attached

 
11.0  WARRANTY
Subcontractor represents and warrants (1) that the overhead rates charged for
the work performed hereunder shall not exceed the NIH approved rates for
reimbursement (2) that all goods and services delivered pursuant hereto will be
free from defects in material and workmanship; (3) that all goods and services
will conform to applicable specifications, standards of quality and performance,
and that all items will be suitable for their intended purpose; and (4) that the
goods covered by this Agreement are fit and safe for consumer use, if so
intended.  All representations and warranties of Subcontractor together with its
service warranties and guarantees, if any, shall convey to SAIC-F and SAIC-F's
customers.  The foregoing warranties shall survive any delivery, inspection,
acceptance, or payment by SAIC-F.
 
12.0  TECHNICAL AND CONTRACTUAL REPRESENTATIVES
12.1
The following authorized representatives are hereby designated for this
Agreement:



FOR SUBCONTRACTOR:
FOR SAIC-F:
   
Technical:
Technical (COTR):
Jason Gall
Dr. Criss Tarr, Sc.D.
Director of Research, Head of HIV
Director, VCMP
65 W Watkins Mill
SAIC-Frederick, Inc.
 
PO Box B
Gaithersburg, MD 20858
Frederick, MD 21702
Tel. No.                   + 12406320740
Tel. No.                      301-228-4017
Email                   jgall@genvec.com
Email                      ctarr@mail.nih.gov
   
Contractual:
Contractual (Contracting Officer)::
Michael Tucker
Eugene Anderson
Head of Business Development
Contracting Officer
65 W Watkins Mill
SAIC-Frederick, Inc.
 
PO Box B
Gaithersburg, MD 20858
Frederick, Maryland 21702
Tel. No.                   +12406320740
Tel. No.                      301-228-4008
Email                   mtucker@genvec.com
Email                      andersoneugene@mail.nih.gov

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 7 of 32

--------------------------------------------------------------------------------

 
 

   
Invoices:
Invoices/Administrative (Contract Specialist)::
Jim Lambert
Max “Chuck” Moore
Controller
Subcontract Specialist
65 W Watkins Mill
SAIC-Frederick, Inc.
 
PO Box B
Gaithersburg, MD 20858
Frederick, Maryland 21702
Tel. No.                   +12406320740
Tel. No.                      301-228-4019
Fax No.                   jlambert@genvec.com
Email                      mooremax@mail.nih.gov



12.2
Contacts with SAIC-F that affect the price, schedule, statement of work or the
Terms and Conditions shall be made only with the authorized contractual
representative.  No changes to this Agreement shall be binding upon SAIC-F
unless incorporated in a written modification signed by SAIC-F's Contractual
Representative.  The Subcontractor will not accept any instructions issued by
any person employed by, or otherwise representing, the U.S. Government.

 
12.3
Any notice to be given hereunder by either Party to the other shall be in
writing or by common electronic means and shall be deemed received when
confirmation is received.  The Parties agree that notices delivered orally do
not constitute official, enforceable, notices hereunder.

 
13.0  CHANGES AND SUSPENSION
SAIC-F may, by written notice to Subcontractor at any time before completion of
this Agreement, make changes within the general scope of this Agreement in any
one of the following: (a) drawings, designs, or specifications; (b) quantity;
(c) place of delivery; (d) method of shipment or routing; and (e) make changes
in the amount of SAIC-F furnished property.  If any such change causes a
material increase or decrease in any hourly rate or the not-to-exceed ceiling
price, or the time required for the performance of any part of the work under
this Agreement, the SAIC-F shall make an equitable adjustment in the hourly
rates or delivery schedule, or both, and shall modify the subcontract
not-to-exceed ceiling price.  The Subcontractor must have notified SAIC-F in
writing of any request for such adjustment within twenty (20) business days from
the date of such notice from SAIC-F or from the date of any act of SAIC-F, which
Subcontractor considers, constitutes a change.  Failure to agree to any
adjustment shall be a dispute under the Disputes clause (Section 20.0) of this
Agreement.  However, Subcontractor shall proceed with the work as changed
without interruption and without awaiting settlement of any such claim.
 
14.0  KEY PERSONNEL
14.1
For purposes of this clause, Key Personnel are those individuals who are
recognized as essential to the successful completion and execution of this
Agreement.

 
14.2
Personnel designated as Key Personnel shall be assigned to the extent necessary
for the timely completion of the task to which assigned.  Any substitution or
reassignment involving Subcontractor's Key Personnel assigned to this work shall
be made only with persons of equal abilities and qualifications and is subject
to prior written approval of SAIC-F, which shall not be unreasonably withheld.

 
14.3
If directed by the Government, SAIC-F may direct the removal of any individual
assigned to this Agreement.

 
14.4
Subcontractor's Key Personnel for this Agreement are:

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 8 of 32

--------------------------------------------------------------------------------

 
 
NAME
TITLE
Jason Gall
Director of Research, Head of HIV
   



15.0  ASSIGNMENT
Neither this Agreement nor any interest herein may be assigned, in whole or in
part, without the prior written consent of SAIC-F except that the Subcontractor
shall have the right to assign this Agreement to any successor of such party by
way of merger or consolidation or the acquisition of substantially all of the
business and assets of the Subcontractor relating to the subject matter of this
Agreement.  This right shall be retained provided that such successor shall
expressly assume all of the obligations and liabilities of the Subcontractor
under this Agreement, and that the Subcontractor shall remain liable and
responsible to SAIC-F for the performance and observance of all such
obligations.
 
In the event SAIC-F's Prime Contract with the Government is succeeded by a
successor contractor selected by the Government, this Agreement may be assigned
to the successor contractor and timely written notice will be provided to
Subcontractor.
 
16.0  INSURANCE REQUIREMENTS
Prior to award, the Subcontractor must provide Certificates of Insurance,
evidencing that the required insurance coverages required below are in force and
providing not less than thirty days written notice prior to any cancellation or
restrictive modification of the policies.  In addition, the Certificate of
Insurance shall 1) certify that the Subcontractor is insured for the period of
performance of this Agreement, 2) shall name "SAIC-Frederick, Inc." as
"Additionally Named Insured" and, 3) shall identify this Agreement by number and
brief description.
 
If at any time the period of performance of this Agreement the insurance
coverage lapses or is cancelled, the Subcontractor will immediately notify
SAIC-Frederick, Inc.  The below required coverages and their limits in no way
lessen nor affect Subcontractor's other obligations or liabilities set forth in
this Agreement.
 
Subcontractor agrees to purchase and maintain at its own expense the following
insurance coverages with minimum limits as stated:
 
a)  
Statutory Workers' Compensation and Employer's Liability in an amount no less
than that required by statute in the state of subcontract performance covering
its employees, including a waiver of subrogation obtained from the carrier in
favor of SAIC-F;

b)  
Commercial General Liability in an amount no less than $1 Million per each
occurrence and $2 Million in this Aggregate covering bodily injury, broad form
property damage, personal injury, products and completed operations, contractual
liability and independent contractors' liability.  SAIC-F, its officers and
employees shall be included as Additional Insureds and a waiver of subrogation
shall be obtained from the carrier in favor of SAIC-F;

c)  
Automobile Liability in an amount no less than $1 Million Combined Single Limit
for Bodily Injury covering use of all owned, non-owned, and hired vehicles.

d)  
Professional Liability in an amount no less than $1 Million per occurrence
covering damages caused by any acts, errors, and omissions arising out of the
professional services performed by Subcontractor, or any person for whom the
Subcontractor is legally liable.  To the extent that coverage for
Subcontractor's services are not excluded in b) above by virtue of being deemed
not of a professional nature, this requirement does not apply

e)  
All-Risk Property Insurance in an amount adequate to replace property, including
supplies covered by this Agreement, of SAIC-F and/or SAIC-F's customer that may
be in the possession or control of Subcontractor.  SAIC-F shall be named as a
Loss Payee with respect to loss or damage to said property and/or supplies
furnished by SAIC-F.

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 9 of 32

--------------------------------------------------------------------------------

 
 
The required insurance coverages above shall be primary and non-contributing
with respect to any other insurance that may be maintained by SAIC-F and
notwithstanding any provision contained herein, Subcontractor, and its
employees, agents, representatives, consultants, subcontractors and suppliers,
are not insured by the SAIC-F, and are not covered under any policy of insurance
that the SAIC-F has obtained or has in place.
 
Any self-insured retentions, deductibles and exclusions in coverage in the
policies required under this Article shall be assumed by, for the account of,
and at the sole risk of Subcontractor which provides the insurance and to the
extent applicable shall be paid by Subcontractor.  In no event shall the
liability of Subcontractor be limited to the extent of any insurance or the
minimum limits required herein.
 
17.0  INDEMNIFICATION
Subcontractor shall indemnify, defend and hold harmless SAIC-F from and against
any and all claims, liabilities, damages, losses, causes of action, lawsuits,
costs and expenses, including reasonable attorneys' fees and litigation costs
incurred in connection therewith and regardless of legal theory (hereinafter
referred to as "claims"), occasioned wholly or in part by any act or omission of
Subcontractor or any of its lower tiers, or their employees, agents or
representatives arising out of this Agreement.  Notwithstanding the foregoing,
Subcontractor's obligations under this Section shall not apply to any claims
where it does not receive timely notice of the claim or that are finally
determined by a court of competent jurisdiction to be occasioned by the
negligence or willful misconduct of SAIC-F.
 
18.0  INFRINGEMENT INDEMNITY
Subcontractor shall, at its expense, indemnify, defend, save and hold SAIC-F and
its successors, affiliates, officers, directors, employees, agents, independent
contractors and customers, and the officers, agents and employees of such
customers (hereinafter collectively referred to in this section as "SAIC-F")
harmless from and against any and all damages, liabilities, penalties, interest
and costs awarded against and reasonable expenses, including without limitation
attorneys' fees that result or arise out of, in whole or part, any claims,
suits, proceedings, actions, causes of action and demands brought against the
SAIC-F asserting that the deliverables, including without delivery, including
without limitation all software, goods or services, or any part thereof,
furnished under this Agreement, or the creation, delivery, use modification,
reproduction, release, performance, display or disclosure, including without
limitation resale or sublicensing thereof, constitutes an infringement of any
U.S. patent, trademark, trade secret, copyright or other proprietary or
intellectual property right or rights of privacy or publicity.  In the event
such goods or services or use thereof are enjoined in whole or in part,
Subcontractor shall at its expense and SAIC-F's option undertake one of the
following: (i) obtain for SAIC-F the right to continue the use of such goods or
services; (ii) in a manner acceptable to SAIC-F, substitute equivalent goods or
services or make modifications thereto so as to avoid such infringement and
extend this indemnity thereto; or (iii) refund to SAIC-F an amount equal to the
purchase price for such goods or services plus any excess costs or expenses
incurred in obtaining substitute goods or services from another source.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 10 of 32

--------------------------------------------------------------------------------

 
 
Notwithstanding this Section, should the deliverables or portion thereof be held
to constitute an infringement and use as contemplated by this Agreement be
enjoined or be threatened to be enjoined, Subcontractor shall notify SAIC-F and
immediately, at Subcontractor's expense; (i) procure for SAIC-F the right to
continue to use the deliverables or portion thereof with a version that is
non-infringing, provided that the replacement or modified version meets any
applicable specifications to SAIC-F's satisfaction.  If (i) or (ii) are not
available to Subcontractor, in addition to any damages or expenses reimbursed
under this section, Subcontractor shall refund to SAIC-F all amounts paid to
Subcontractor by SAIC-F under this Agreement.
 
19.0  CONFIDENTIAL INFORMATION
Subcontractor shall not at any time, up to three years after expiration or
termination of this Agreement, use or disclose to any person for any purpose
other than to perform this Agreement, any information it receives, directly or
indirectly from SAIC-F in connection with this Agreement, except information
that is or becomes publicly available, or is rightfully received by
Subcontractor from a third party without restriction.  Upon request by SAIC-F,
Subcontractor shall return to SAIC-F all documentation and other material
containing such information.
 
20.0  DISPUTES
20.1
If a decision relating to the Prime Contract is made by the NCI-Frederick
Contracting Officer and such decision is also related to this Agreement, said
decision, if binding upon SAIC-F under the Prime Contract shall in turn be
binding upon SAIC-F and Subcontractor with respect to such matter; provided,
however, that if Subcontractor disagrees with any such decision made by the NCI
Contracting Officer and SAIC-F elects not to appeal any such decision,
Subcontractor shall have the right reserved to SAIC-F under the Prime Contract
with the Government to prosecute a timely appeal in the name of SAIC-F, as
permitted by the contract or by law, Subcontractor to bear its own legal and
other costs.  If SAIC-F elects not to appeal any such decision, SAIC-F agrees to
notify Subcontractor in a timely fashion after receipt of such decision and to
assist Subcontractor in its prosecution of any such appeal in every reasonable
manner.  If SAIC-F elects to appeal any such decision of the NCI Contracting
Officer, SAIC-F agrees to furnish Subcontractor promptly of a copy of such
appeal.  Any decision upon appeal, if binding upon SAIC-F, shall in turn be
binding upon Subcontractor.  Pending the making of any decision, either by the
NCI Contracting Officer or on appeal, Subcontractor shall proceed diligently
with performance of this Agreement.

 
If, as a result of any decision or judgment which is binding upon Subcontractor
and SAIC-F, as provided above, SAIC-F is unable to obtain payment or
reimbursement from the Government under the Prime Contract for, or is required
to refund or credit to the Government, any amount with respect to any item or
matter for which the SAIC-F has reimbursed or paid Subcontractor, Subcontractor
shall, on demand, promptly repay such amount to SAIC-F.  Additionally, pending
the final conclusion of any appeal hereunder, Subcontractor shall, on demand
promptly repay any such amount to SAIC-F.  SAIC-F's maximum liability for any
matter connected with or related to this Agreement which was properly the
subject of a claim against the Government under the Prime Contract shall not
exceed the amount of the SAIC-F's recovery from the Government.
 
Subcontractor agrees to provide certification that data supporting any claim
made by Subcontractor hereunder is made in good faith and that the supporting
data is accurate and complete to the best of the Subcontractor's knowledge or
belief, all in accordance with the requirements of the Contracts Disputes Act of
1978 (41USC601-613) and implementing regulations.  If any claim of Subcontractor
is determined to be based on upon fraud or misrepresentation, Subcontractor
agrees to defend, indemnify, and hold SAIC-F harmless for any and all liability,
loss, cost, or expense resulting there from.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 11 of 32

--------------------------------------------------------------------------------

 
 
Any dispute not addressed in Section 20.1 above, will be subject to Section 20.2
below.
 
20.2
SAIC-F and Subcontractor agree to first enter into negotiations to resolve any
controversy, claim or dispute ("dispute") arising under or relating to this
Agreement.  The parties agree to negotiate in good faith to reach a mutually
agreeable resolution of such dispute within a reasonable period of time.  If
good faith negotiations are unsuccessful, SAIC-F and Subcontractor agree to
resolve the dispute by binding and final arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect.  The arbitration shall take place in the County of Frederick, State of
Maryland.  The arbitrator(s) shall be bound to follow the provisions of this
Agreement in resolving the dispute, and may not award punitive damages.  The
decision of the arbitrator(s) shall be final and binding on the parties, and any
award of the arbitrator(s) may be entered or enforced in any court of competent
jurisdiction.

 
Subcontractor hereby waives any immunity, sovereign or otherwise, that it would
otherwise have to such jurisdiction and agrees that its rights, obligations, and
liabilities hereunder shall be determined in the same manner and to the same
extent as those of a private litigant under like circumstances.
 
All costs of the arbitration shall be shared equally between the Parties, but
the Parties specifically agree that each Party shall bear the expense of any
costs incurred by it for its own counsel, experts, witnesses, preparation of
documents, presentations, and logistics related to the proceedings.
 
Pending any decision, appeal or judgment referred to in this provision or the
settlement of any dispute arising under this Agreement, Subcontractor shall
proceed diligently with the performance of this Agreement.
 
21.0  TERMINATION
21.1
Termination for Convenience

 
 
21.1.1
Upon direction by the Government, SAIC-F shall have the right to terminate this
Agreement or associated Task Orders by providing written notice to
Subcontractor.  Upon receiving notice of such termination, Subcontractor shall:

a.  
stop all work on this Agreement on the date and to the extent specified;

b.  
place no further contracts hereunder except as may be necessary for completing
such portions of the Agreement that have not been terminated; and

c.  
terminate all contracts to the extent that they may relate to portions of the
Agreement that have been terminated; and

d.  
protect all property in which SAIC-F has or may acquire an interest and deliver
such property to SAIC-F.

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 12 of 32

--------------------------------------------------------------------------------

 
 
 
21.1.2
Within twenty (20) business days from such termination, Subcontractor may submit
to SAIC-F its written claim for termination charges in the form prescribed by
SAIC-F.  Failure to submit such claim within such time shall constitute a waiver
of all claims and a release of all SAIC-F's liability arising out of such
termination.  Under no circumstances shall Subcontractor be entitled to
anticipatory or lost profits.

 
 
21.1.3
SAIC-F reserves the right to verify claims hereunder and Subcontractor shall
make available to SAIC-F, upon its request, all relevant, non-proprietary books
and records for inspection and audit (e.g. time cards and receipts).  If
Subcontractor fails to afford SAIC-F its rights hereunder, Subcontractor shall
be deemed to have relinquished its claim.

 
21.2
Termination for Default

 
 
21.2.1
SAIC-F may, by written notice of default to Subcontractor, terminate the whole
or any part of this Agreement, in any one of the following circumstances:

a.  
Subcontractor fails to make delivery of the goods or to perform the services
within time specified herein or any extension thereof; or

b.  
Subcontractor fails to perform any of the other provisions of this Agreement in
accordance with its terms and does not cure such failure within a period of ten
(10) days after receipt of notice from SAIC-F specifying such failure; or

c.  
Subcontractor becomes insolvent or the subject of proceedings under any law
relating to the relief of debtors or admits in writing its inability to pay its
debts as they become due.

 
 
21.2.2
If this Agreement is so terminated, SAIC-F may procure or otherwise obtain, upon
such terms and in such manner as SAIC-F may deem appropriate, goods or services
similar to those terminated.  Subcontractor shall be liable to SAIC-F for any
excess costs of such similar supplies or services.

 
 
21.2.3
Subcontractor shall transfer title and deliver to SAIC-F, in the manner and to
the extent requested in writing by SAIC-F at or after termination, such complete
or partially completed articles, property, materials, parts, tools, fixtures,
plans, drawings, information and contract rights as Subcontractor has produced
or acquired for the performance of the terminated part of this Agreement, and
SAIC-F will pay Subcontractor the contract price for completed articles
delivered to and accepted by SAIC-F and the fair value of the other property of
Subcontractor so requested and delivered.

 
 
21.2.4
Subcontractor shall continue performance of this Agreement to the extent not
terminated.  SAIC-F shall have no obligation to Subcontractor with respect to
the terminated part of this Agreement except as herein provided.

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 13 of 32

--------------------------------------------------------------------------------

 
 
22.0  SAIC-F FURNISHED DATA AND MATERIALS
 
All items furnished, loaned or bailed by SAIC-F hereunder, or fabricated,
manufactured, purchased, or otherwise acquired by Subcontractor for the
performance of this Agreement and specifically charged to SAIC-F, are the
property of SAIC-F.
 
Upon completion, expiration or termination of this Agreement, Subcontractor
shall return all such items in good condition, reasonable wear only excepted,
together with all spoiled and surplus items to SAIC-F, or make such other
disposition thereof as may be directed or approved by SAIC-F.  Subcontractor
agrees to replace, at its expense, all such items not so
returned.  Subcontractor shall make no charge for any storage, maintenance or
retention of such items.  Subcontractor shall bear all risk of loss for all such
items in Subcontractor's possession.
 
Subcontractor also agrees to use any designs or data contained or embodied in
such items in accordance with any restrictive legends placed on such items by
SAIC-F or any third party.  If SAIC-F furnishes any material, for fabrication
hereunder, Subcontractor agrees: (i) not to substitute any other material for
such fabrication with SAIC-F's prior written consent, and (ii) that title to
such material shall not be affected by incorporation in or attachment to any
other property.
 
23.0  PUBLICATION/ PUBLICITY AND PRESS RELEASE
23.1
Publication/Publicity.  Unless otherwise specified in this contract, the
Subcontractor is encouraged to publish the results of its work under this
Agreement.  A copy of each article submitted by the Subcontractor for
publication shall be promptly sent to the SAIC-F Technical Representative and
shall also inform the same when the article or other publication is
published.  Additionally, final manuscripts shall be submitted electronically to
the NIH National Library of Medicine's (NLM) PubMed Central (PMC) (Available at:
http://www.pubmedcentral.nih.gov).  The subcontractor shall acknowledge the
support of the National Institutes of Health whenever publicizing the work under
this Agreement in any media by including an acknowledgment substantially as
follows:

 
 
23.1.1
For Manuscripts: "This project has been funded in whole or in part with Federal
funds from the National Cancer Institute, National Institutes of Health, under
Contract No.  HHSN261200800001E.  The content of this publication does not
necessarily reflect the views of policies of the Department of Health and Human
Services, nor does mention of trade names, commercial products, or organizations
imply endorsement by the U.S. Government."

 
For Abstracts: (due to space limitations): "Funded by NCI Contract
No.  HHSN261200800001E."
 
 
23.1.2
Authors of manuscripts/abstracts have the option of using any or all of the
following affiliations:

 
Option 1) Government laboratory name
Option 2) SAIC-Frederick, Inc. laboratory name
Option 3) SAIC-Frederick, Inc.  directorate name
 
The selected option(s) shall be inserted into the following statement:
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 14 of 32

--------------------------------------------------------------------------------

 
 
Author(s) Name, (Option 1, 2, and/or 3), SAIC-Frederick, Inc., NCI-Frederick,
Frederick, Maryland 21702.
 
 
23.1.3
The following additional statement is to be included in manuscripts when animal
studies have been performed:

 
"NCI-Frederick is accredited by AAALAC International and follows the Public
Health Service Policy for the Care and Use of Laboratory Animals.  Animal care
was provided in accordance with the procedures outlined in the Guide for Care
and Use of Laboratory Animals (National Research Council; 1996; National Academy
Press; Washington, D.C.)."
 
23.2
Press Releases.  The Subcontractor shall not, without prior written approval of
the SAIC-F Contracting Officer, issue press releases describing or otherwise
referring to this Agreement or the efforts undertaken as a result
thereof.  Requests for approval shall be submitted 30 calendar days prior to any
requested release date.

 
Any approved press releases as well as, requests for proposals, bid
solicitations and other documents describing projects or programs funded in
whole or in part with Federal money shall clearly state: (1) the percentage of
the total costs of the program or project which will be financed with Federal
money; (2) the dollar amount of Federal funds for the project or program; and
(3) the percentage and dollar amount of the total costs of the project or
program that will be financed by nongovernmental sources.
 
24.0  GENERAL RELATIONSHIP
The Subcontractor is not an employee of SAIC-F for any purpose
whatsoever.  Subcontractor agrees that in all matters relating to this Agreement
it shall be acting as an independent contractor and shall assume and pay all
liabilities and perform all obligations imposed with respect to the performance
of this Agreement.  Subcontractor shall have no right, power or authority to
create any obligation, expressed or implied, on behalf of SAIC-F and/or the
Government and shall have no authority to represent SAIC-F as an agent.
 
25.0  NON-WAIVER OF RIGHTS
The failure of SAIC-F to insist upon strict performance of any of the terms and
conditions in the Subcontract, or to exercise any rights or remedies, shall not
be construed as a waiver of its rights to assert any of the same or to rely on
any such terms or conditions at any time thereafter.  The invalidity in whole or
in part of any term or condition of this Agreement shall not affect the validity
of other parts hereof.
 
26.0  LEGAL CONSTRUCTION AND INTERPRETATIONS
This Agreement shall be governed by and interpreted in accordance with the
principles of federal contract law, and to the extent that federal contract law
is not dispositive, and the state law becomes applicable, the laws of the State
of Maryland shall apply without regard to its conflict or choice of law
provisions.
 
27.0  EXPORT CONTROL COMPLIANCE FOR FOREIGN PERSONS
Subcontractor shall not, nor shall Subcontractor authorize or permit its
employees, agents or lower tiers to disclose, export or re-export any SAIC-F
information, or any process, product or services that is produced under this
Agreement, without prior notification to SAIC-F and complying with all
applicable Federal, State and local laws, regulations and ordinances, including
the regulations of the U.S. Department of Commerce and/or the U.S. Department of
State.  In addition, Subcontractor agrees to immediately notify SAIC-F if
Subcontractor is listed on any of the Department of State, Treasury or Commerce
proscribed persons or destinations lists, or if Subcontractor's export
privileges are otherwise denied, suspended or revoked in whole or in part.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 15 of 32

--------------------------------------------------------------------------------

 
 
Under its contract with NCI-Frederick, SAIC-F conducts research activities that
include export-controlled technology that cannot be readily segregated.  SAIC-F
may require Subcontractor (including any lower tiers) to place restrictions on
their work force performing onsite at SAIC-Frederick, Inc. to protected
individuals as established under the guidelines of the Commerce Department
Export Administration Regulations (EAR) and the State Department International
Traffic in Arms Regulations (ITAR).
 
Contractors (including any lower tiers) may be required to disclose the status
of personnel proposed to perform work onsite prior to award.
 
Contractors shall include in all agreements and related documents with lower
tiers, notice to third parties that the export of any process, goods and/or
technical data from the United States may require an export control license from
the U.S. Government and that, failure to obtain such export control license may
result in termination of Subcontract, and/or criminal liability under U.S. laws.
 
28.0  STANDARDS OF BUSINESS ETHICS & CONDUCT
SAIC-F believes in fair and open competition and is committed to conducting its
business fairly, impartially and in an ethical and proper manner.  SAIC-F's
expectation is that Subcontractor also will conduct its business fairly,
impartially and in an ethical and proper manner.  If Subcontractor has cause to
believe that SAIC-F or any employee or agent of SAIC-F has acted improperly or
unethically under this agreement/Subcontract, Subcontractor shall report such
behavior to the SAIC Ethics Hotline (800) 435-4234.  Copies of the SAIC code of
ethics and contacts for such reports are available on http://www.saic.com under
Corporate Governance.
 
29.0  AUDIT
At any time before final payment SAIC-F may request and perform an audit of the
invoices and substantiating material.  Each payment previously made shall be
subject to reduction to the extent of amounts that are found by the SAIC-F not
to have been properly payable in accordance with the payment terms of this
Agreement.  Audit will include, but not be limited to, individual daily job time
cards, invoices for material, storeroom requisitions, expense reports, and other
substantiation supporting invoiced amounts.
 
30.0  COMPLIANCE WITH LAWS AND REGULATIONS
Subcontractor shall submit all certifications required by SAIC-F under this
Agreement and shall at all times, at its own expense, comply with all applicable
Federal, State and local laws, ordinances, administrative orders, rules or
regulations.
 
31.0  GIFTS
Subcontractor shall not make or offer a gratuity or gift of any kind to SAIC-F's
employees or their families.  Subcontractor should note that the providing of
gifts or attempting to provide gifts under government subcontracts might be a
violation of the Anti-Kickback Act of 1986 (4 U.S.C. 51-58).
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 16 of 32

--------------------------------------------------------------------------------

 
 
32.0  MARYLAND SALES AND USE TAX
The State of Maryland has issued Direct Payment Permit #3, effective date August
29, 1996; a copy of this Permit is available upon request.  As a holder of a
Direct Payment Permit, SAIC-F is authorized to make direct payment of sales and
use tax to the State of Maryland.  Accordingly, Subcontractors that provide
goods and services to SAIC-F are relieved from collecting sales tax from
SAIC-F.  Therefore, Subcontractor shall not place a separate line item for State
of Maryland sales and use tax on any invoice sent to SAIC-F.  Please note that
the Permit is not to be used by Subcontractor to make purchases free of sales
tax, nor shall the Permit be transferred or assigned.
 
33.0  NOTICE OF DELAY
Subcontractor agrees to immediately notify SAIC-F in writing of any actual or
potential delay in Subcontractors performance under this Agreement.  Such notice
shall, at a minimum, describe the cause, effect, duration and corrective action
proposed by Subcontractor to address the problem.  Subcontractor shall give
prompt written notice to the SAIC-F of all changes to such conditions.  This
notification shall be informational only, and compliance with this provision
shall not be construed as a waiver by SAIC-F of any delivery schedule or date or
of any rights or remedies provided by law or under this Agreement.
 
34.0  NOTIFICATION OF DEBARMENT/SUSPENSION
By acceptance of this Agreement either in writing or by performance,
Subcontractor certifies that as of the date of award of this Agreement neither
the Subcontractor, lower tiers, nor any of its principals, is debarred,
suspended, or proposed for debarment by the Federal Government.  Further,
Subcontractor shall provide immediate written notice to the SAIC-F Contracting
Officer in the event that during performance of this Agreement the Subcontractor
or any of its principals is debarred, suspended, or proposed for debarment by
the Federal Government.
 
35.0  SECURITY
Under its contract with NCI-Frederick, SAIC-F may be required to conduct, on
persons performing work on Government Owned or controlled installations,
individual background checks prior to the commencement of effort.  As part of
this process, information will be required to enable SAIC-F to conduct the
appropriate background checks, including name (including any aliases), daytime
phone number, SSN, date of birth, and country of birth.  Individuals who are
unable or unwilling to provide the required information and/or receive the
required authorizations will not be allowed access to NCI-Frederick or any
controlled premises.
 
Subcontractor agrees to comply with the Information Technology (IT) systems
security and /or privacy specifications set forth in the Agreement; the Computer
Security Act of 1987; Office of Management and Budget (OMB) Circular A-130,
Appendix III, "Security of Federal Automated Information Systems", and the DHHS
Automated Information Systems Security Program (AISSP) Handbook, which may be
found at the following websites:
 
Computer Security Act of 1987:
http://csrc.nist.qov/qroups/SMA/ispab/documents/csa 87.txt,
OMB A-130 Appendix III: http://www.whitehouse.qov/omb/circulars a130 al
30trans4/,
DH HS Al SSP Handbook: http://intranet.hhs.qov/infosec/docs/policies
quides/ISPP/isp toc.htm
 
Subcontractor further agrees to include this provision in any Order awarded
pursuant to the Agreement.  Failure to comply with these requirements may
constitute cause for termination under Section 21 of these Terms and Conditions.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 17 of 32

--------------------------------------------------------------------------------

 
 
Subcontractor shall be responsible for properly protecting all information used,
gathered, or developed as a result of the Agreement.  Subcontractor shall
establish and implement appropriate administrative, technical, and physical
safeguards to ensure the security and confidentiality of sensitive Government
information, data and/or equipment.  Any Subcontractor employee who may have
access to sensitive information under this agreement shall complete the form
entitled, "Commitment to Protect Non-Public Information — Contractor Agreement,"
which may be found at the following website:
http://irm.cit.nih.qov/securitv/Nondisclosure.pdf
 
A copy of each signed and witnessed Non-Disclosure agreement shall be submitted
to SAIC-F's Contractual Representative prior to performing any work under the
Agreement.
 
Subcontractor shall assure that each employee has completed the NIH Computer
Security Awareness Training (http://irtsectraining.nih.gov) prior to performing
any work under this Agreement.
 
Subcontractor shall maintain and submit to the Contracting Officer a listing by
name and title of each individual working under this Agreement, which has
completed the NIH required training.  Any additional security training completed
by Seller staff shall be included on this listing.
 
In addition, during all activities and operations on Government premises,
Subcontractor shall comply with DHHS, including NIH, rules of conduct.  Should
Subcontractor have questions concerning these requirements or need of procedural
guidance to ensure compliance it may contact SAIC-F's Contractual
Representative.
 
36.0  TOBACCO USE AT THE NCI-FREDERICK
In accordance with the Department of Health and Human Services (HHS) directive,
the NCI-Frederick campus is a tobacco free workplace.  Use of tobacco in any
form is prohibited on the entire NCI-Frederick campus.  This includes personal
vehicles while on NCI-Frederick property and all government vehicles, regardless
of their location.
 
This policy applies to all employees, Government and Contractor, visitors,
subcontractors, vendors and guests of the NCI-Frederick, and extends to all HHS
owned or leased facilities and properties external to the NCI-Frederick campus
where the sole tenant(s) are HHS and/or SAIC-F employees.
 
37.0  SEVERABILITY
If any term contained in this Agreement is held or finally determined to be
invalid, illegal or unenforceable in any respect , in whole or in part, such
term shall be severed from this Subcontract, and the remaining terms contained
herein shall continue in force and effect, and shall in no way be affected,
prejudiced or disturbed thereby.
 
38.0  INTERPRETATION
The captions and headings used in this Subcontract are solely for the
convenience of the parties, and shall not be used in the interpretation of the
text of this Agreement.  Each party has read and agreed to the specific language
of this Agreement; therefore no conflict, ambiguity or doubtful interpretation
shall be construed against the drafter.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 18 of 32

--------------------------------------------------------------------------------

 
 
39.0  ELECTRONIC AND INFORMATION TECHNOLOGY STANDARDS
Subcontractor agrees to comply with Section 508 of the Rehabilitation Act of
1973 (29 U.S.C. 794d) as amended by P.L. 105-220 under Title IV (Rehabilitation
Act Amendments of 1998).  Electronic and Information Technology (EIT) developed,
procured, maintained, and/or used under this Agreement shall be in compliance
with the "Electronic and Information Technology Accessibility Standards" set
forth by the Architectural and Transportation Barriers Compliance Board (also
referred to as the "Access Board") in 36 CFR Part 1194.  The complete text of
Section 508 Final Standards can be accessed at
http://www.section508.gov/.  Applicable standards to this requirement are set
forth in 36 CFR Part 1194.21 through 26.
 
Subcontractor further agrees to include this provision in any lower-tier
subcontract awarded pursuant to the Agreement.  Failure to comply with these
requirements may constitute cause for termination under Section 21 of this
Agreement.
 
40.0  ACCEPTANCE OF SUBCONTRACT AND MODIFICATION OF TERMS
Acceptance of this Agreement by Subcontractor may be made by signing the
acknowledgement copy hereof or by partial performance hereunder, and any such
acceptance shall constitute an unqualified agreement to all terms and conditions
set forth herein unless otherwise modified in writing by the parties.  Any
additions, deletions or differences in the terms proposed by Subcontractor are
objected to and hereby rejected, unless SAIC-F agrees otherwise in writing.  No
additional or different terms and conditions proposed by the Subcontractor in
accepting this Agreement shall be binding upon SAIC-F unless accepted in writing
by SAIC-F and no other addition, alteration or modification to, and no waiver of
any of the provisions herein contained shall be valid unless made in writing and
executed by SAIC-F and Subcontractor.  Subcontractor shall perform in accordance
with this Agreement, including all attachments, and any Orders issued hereunder.
 
41.0  ORGANIZATIONAL CONFLICT OF INTEREST
The Subcontractor certifies that no financial, contractual, organizational, or
other interest exists relating to the work under this agreement that would
constitute an Organizational Conflict of Interest or otherwise cause the
Subcontractor to be unable or potentially unable to render impartial assistance
or advice, impair objectivity in performing the work, or create an unfair
competitive advantage for any entity wherein the Subcontractor has an
interest.  The Subcontractor is personally responsible for identifying any such
conflict of interest, or any relationship or actions that might give the
appearance that a conflict of interest exists or could reasonably be viewed as
affecting the Subcontractor's objectivity in performing work under this
Agreement.  By signature the Subcontractor certifies the understanding of the
above and that no Organizational Conflict of Interest exists that would affect
this Agreement.  The Subcontractor also indemnifies or otherwise holds harmless
SAIC-F should an Organizational Conflict of Interest become apparent (not
previously disclosed) during the life of this Agreement.
 
42.0  PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES
The Subcontractor acknowledges that U.S. Executive Orders and Laws, including
but not limited to E.O. 13224 and P.L. 107-56, prohibit transactions with and
the provision of resources and support to, individuals and organizations
associated with terrorism.  It is the legal responsibility of the Subcontractor
to ensure compliance with these Executive Orders and Laws.  This clause must be
included in all subcontracts issued under this Agreement.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 19 of 32

--------------------------------------------------------------------------------

 
 
43.0  COST PRINCIPLES AND PROCEDURES
Subcontractor agrees that to the extent applicable, costs allocated to this
Agreement shall be in full compliance with FAR Subpart 31.2 Subpart 31.3 for
Educational Institutions) and the applicable agency supplements thereto, if
any.  In the event such compliance is not maintained, Subcontractor agrees to
compensate SAIC-F to the full extent of any prices or costs, including any
penalties or interest that are determined by SAIC-F's customer to be unallowable
or unreasonable or not allocable, under SAIC-F's contract with its customer.
 
44.0  CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH
Pursuant to the current HHS annual appropriations act, the Subcontractor shall
not use subcontract funds for (1) the creation of a human embryo or embryos for
research purposes; or (2) research in which a human embryo or embryos are
destroyed, discarded, or knowingly subjected to risk of injury or death greater
than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and
Section 498(b) of the Public Health Service Act (42 U.S.C. 289g (b)).  The term
"human embryo or embryos" includes any organism, not protected as a human
subject under 45 CFR 46 as of the date of the enactment of this Act, that is
derived by fertilization, parthenogenesis, cloning, or any other means from one
or more human gametes or human diploid cells.  Additionally, in accordance with
a March 4, 1997 Presidential Memorandum, Federal funds provided under this HHSN
subcontract, may not be used for cloning of human beings.
 
45.0  NEEDLE EXCHANGE
Subcontract funds shall not be used to carry out any program of distributing
sterile needles or syringes for the hypodermic injection of any illegal drug in
accordance with Public Law and DHHS annual appropriations act.
 
46.0  FAR/HHSAR CLAUSES APPLICABLE TO THIS AGREEMENT
The clauses in FAR Subpart 52.2 and Department of Health and Human Services
Acquisition Regulations (HHSAR) indicated below and in effect on the date of
this Agreement are incorporated herein and made a part of this Agreement in full
force and effect as if provided in full text.  To the extent that an earlier
version of any such clause is included in the SAIC-F's Prime Contract under
which this Agreement is issued, the date of the clause as it appears in such
Prime Contract shall be controlling and said version shall be incorporated
herein.
 
Unless a purposeful distinction is made clear and the context of the clause
requires retention of the original definition, the term "Contractor" shall mean
Subcontractor, the term "Contract" shall mean this Agreement, the term
"Subcontractor" shall mean subcontractors of Seller at any tier, and the terms
"Government", "Contracting Officer" and equivalent phrases shall mean
SAIC-Frederick, Inc. and SAIC-Frederick's Contracting Officer, respectively.  It
is intended that the referenced clauses shall apply to Subcontractor in such
manner as is necessary to reflect the position of Seller as a Subcontractor to
SAIC-Frederick, Inc. to insure Subcontractor's obligations to SAIC-Frederick,
Inc. and to the United States Government, and to enable SAIC-Frederick, Inc. to
meet its obligations under its Prime Contract.
 
Full text of the referenced clauses may be found in the FAR (Code of Federal
Regulation [CFR] Title 48), available at http://www.arnet.gov/far/ and in the
HHSAR (Health and Human Services Acquisition Regulation) available at
http://www.hhs.gov/oamp/policies/index.htmI
 
46.1
The following clauses are applicable to this Agreement at the dollar values
indicated:

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 20 of 32

--------------------------------------------------------------------------------

 
 
FAR/HHSAR
Clause Title
52.202-1
Definitions (Over $100,000)
52.203-3
Gratuities (Over $100,000)
52.203-5
Covenant Against Contingent Fees (Over §100,000)
52.203-6
Restrictions on Subcontractor Sales to the Government (Over $100,000)
52.203-7
Anti-Kickback Procedures (Over $100,000)
52.203-8
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
(Over $100,000)
52.203-10
Price or Fee Adjustment for Illegal or Improper Activity (Over $100,000)
52.203-12
Limitation on Payments to Influence Certain Federal Transactions (Over $100,000)
52.204-4
Printed or Copied Double-Sided on Recycled Paper (Over $100,000)
52.209-6
Protecting the Government's Interests When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment (Over $30,000)
52.215-2
Audit and Records - Negotiation (Over $100,000), Alternate II (Apr 1998)
52.216-7
Allowable Cost and Payment
52.216-8
Fixed Fee
52.219-8
Utilization of Small Business Concerns (Over $100,000)
52.219-9
Small Business Subcontracting Plan (Over $550,000)
52.219-16
Liquidated Damages - Subcontracting Plan (Over $550,000)
52.222-21
Prohibition of Segregated Facilities
52.222-26
Equal Opportunity
52.222-35
Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans (Over $100,000)
52.222-36
Affirmative Action for Workers with Disabilities
52.222-37
Employment Reports on Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans (Over $100,000)
52.222-50
Combating Trafficking in Persons
52.223-6
Drug-Free Workplace
52.223-14
Toxic Chemical Release Reporting (Over $100,000)
52.225-1
Buy American Act - Supplies
52.225-13
Restrictions on Certain Foreign Purchases
52.232-9
Limitation on Withholding of Payments
52.232-20
Limitation of Cost
52.237-3
Continuity of Services
52.242-13
Bankruptcy (Over $100,000)
52.244-5
Competition in Subcontracting (Over $100,000)
352.202-1
Definitions - with Alternate paragraph (h) (Jan 2006)
352.216-72
Additional Cost Principles
352.228-7
Insurance - Liability to Third Persons
352.232-9
Withholding of Contract Payments
352.233-70
Litigation and Claims
352.242-71
Final Decisions on Audit Findings
352.249-14
Excusable Delays
352.270-10
Anti-Lobbying (Over $100,000)

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 21 of 32

--------------------------------------------------------------------------------

 
 
46.2
The following clause(s) are provided in full text as applicable to this BOA and
Task Orders:

 
FAR 52.204-11 American Recovery and Reinvestment Act—Reporting Requirements (Mar
2009).
(a) Definitions.  As used in this clause—
"Contract", as defined in FAR 2.101, means a mutually binding legal relationship
obligating the seller to furnish the supplies or services (including
construction) and the buyer to pay for them.  It includes all types of
commitments that obligate the Government to an expenditure of appropriated funds
and that, except as otherwise authorized, are in writing.  In addition to
bilateral instruments, contracts include (but are not limited to) awards and
notices of awards; job orders or task letters issued under basic ordering
agreements; letter contracts; orders, such as purchase orders, under which the
contract becomes effective by written acceptance or performance; and bilateral
contract modifications.  Contracts do not include grants and cooperative
agreements covered by 31 U.S.C. 6301, et seq.  For discussion of various types
of contracts, see FAR Part 16.
"First-tier subcontract" means a subcontract awarded directly by a Federal
Government prime contractor whose contract is funded by the Recovery Act.
"Jobs created" means an estimate of those new positions created and filled, or
previously existing unfilled positions that are filled, as a result of funding
by the American Recovery and Reinvestment Act of 2009 (Recovery Act).  This
definition covers only prime contractor positions established in the United
States and outlying areas (see definition in FAR 2.101).  The number shall be
expressed as "full-time equivalent" (FTE), calculated cumulatively as all hours
worked divided by the total number of hours in a full-time schedule, as defined
by the contractor.  For instance, two full-time employees and one part-time
employee working half days would be reported as 2.5 FTE in each calendar
quarter.
"Jobs retained" means an estimate of those previously existing filled positions
that are retained as a result of funding by the American Recovery and
Reinvestment Act of 2009 (Recovery Act).  This definition covers only prime
contractor positions established in the United States and outlying areas (see
definition in FAR 2.101).  The number shall be expressed as "full-time
equivalent" (FTE), calculated cumulatively as all hours worked divided by the
total number of hours in a full-time schedule, as defined by the
contractor.  For instance, two full-time employees and one part-time employee
working half days would be reported as 2.5 FTE in each calendar quarter.
"Total compensation" means the cash and noncash dollar value earned by the
executive during the contractor's past fiscal year of the following (for more
information see 17 CFR 229.402(c)(2)):
(1) Salary and bonus.
(2) Awards of stock, stock options, and stock appreciation rights.  Use the
dollar amount recognized for financial statement reporting purposes with respect
to the fiscal year in accordance with the Statement of Financial Accounting
Standards No. 123 (Revised 2004) (FAS 123R), Shared Based Payments.
(3) Earnings for services under non-equity incentive plans.  Does not include
group life, health, hospitalization or medical reimbursement plans that do not
discriminate in favor of executives, and are available generally to all salaried
employees.
(4) Change in pension value.  This is the change in present value of defined
benefit and actuarial pension plans.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 22 of 32

--------------------------------------------------------------------------------

 
 
(5) Above-market earnings on deferred compensation which is not tax-qualified.
(6) Other compensation.  For example, severance, termination payments, value of
life insurance paid on behalf of the employee, perquisites or property if the
value for the executive exceeds $10,000.
(b) This contract requires the contractor to provide products and/or services
that are funded under the American Recovery and Reinvestment Act of 2009
(Recovery Act).  Section 1512(c) of the Recovery Act requires each contractor to
report on its use of Recovery Act funds under this contract.  These reports will
be made available to the public.
(c) Reports from contractors for all work funded, in whole or in part, by the
Recovery Act, and for which an invoice is submitted prior to June 30, 2009, are
due no later than July 10, 2009.  Thereafter, reports shall be submitted no
later than the 10th day after the end of each calendar quarter.
(d) The Contractor shall report the following information, using the online
reporting tool available at www.FederalReporting.gov.
(1) The Government contract and order number, as applicable.
(2) The amount of Recovery Act funds invoiced by the contractor for the
reporting period.  A cumulative amount from all the reports submitted for this
action will be maintained by the government's on-line reporting tool.
(3) A list of all significant services performed or supplies delivered,
including construction, for which the contractor invoiced in this calendar
quarter.
(4) Program or project title, if any.
(5) A description of the overall purpose and expected outcomes or results of the
contract, including significant deliverables and, if appropriate, associated
units of measure.
(6) An assessment of the contractor's progress towards the completion of the
overall purpose and expected outcomes or results of the contract (i.e., not
started, less than 50 percent completed, completed 50 percent or more, or fully
completed).  This covers the contract (or portion thereof) funded by the
Recovery Act.
(7) A narrative description of the employment impact of work funded by the
Recovery Act.  This narrative should be cumulative for each calendar quarter and
only address the impact on the contractor's workforce.  At a minimum, the
contractor shall provide-
(i) A brief description of the types of jobs created and jobs retained in the
United States and outlying areas (see definition in FAR 2.101).  This
description may rely on job titles, broader labor categories, or the
contractor's existing practice for describing jobs as long as the terms used are
widely understood and describe the general nature of the work; and
(ii) An estimate of the number of jobs created and jobs retained by the prime
contractor, in the United States and outlying areas.  A job cannot be reported
as both created and retained.
(8) Names and total compensation of each of the five most highly compensated
officers of the Contractor for the calendar year in which the contract is
awarded if-
(i) In the Contractor's preceding fiscal year, the Contractor received—
(A) 80 percent or more of its annual gross revenues from Federal contracts (and
subcontracts), loans, grants (and subgrants) and cooperative agreements; and
$25,000,000 or more in annual gross revenues from Federal contracts (and
subcontracts), loans, grants (and subgrants) and cooperative agreements; and
(ii) The public does not have access to information about the compensation of
the senior executives through periodic reports filed under section 13(a) or
15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or
section 6104 of the Internal Revenue Code of 1986.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 23 of 32

--------------------------------------------------------------------------------

 
 
(9) For subcontracts valued at less than $25,000 or any subcontracts awarded to
an individual, or subcontracts awarded to a subcontractor that in the previous
tax year had gross income under $300,000, the Contractor shall only report the
aggregate number of such first tier subcontracts awarded in the quarter and
their aggregate total dollar amount.
(10) For any first-tier subcontract funded in whole or in part under the
Recovery Act, that is over $25,000 and not subject to reporting under paragraph
9, the contractor shall require the subcontractor to provide the information
described in (i), (ix), (x), and (xi) below to the contractor for the purposes
of the quarterly report.  The contractor shall advise the subcontractor that the
information will be made available to the public as required by section 1512 of
the Recovery Act.  The contractor shall provide detailed information on these
first-tier subcontracts as follows:
(i) Unique identifier (DUNS Number) for the subcontractor receiving the award
and for the subcontractor's parent company, if the subcontractor has a parent
company.
(ii) Name of the subcontractor.
(iii) Amount of the subcontract award.
(iv) Date of the subcontract award.
(v) The applicable North American Industry Classification System (NAICS) code.
(vi) Funding agency.
(vii) A description of the products or services (including construction) being
provided under the subcontract, including the overall purpose and expected
outcomes or results of the subcontract.
(viii) Subcontract number (the contract number assigned by the prime
contractor).
(ix) Subcontractor's physical address including street address, city, state, and
country.  Also include the nine-digit zip code and congressional district if
applicable.
(x) Subcontract primary performance location including street address, city,
state, and country.  Also include the nine-digit zip code and congressional
district if applicable.
(xi) Names and total compensation of each of the subcontractor's five most
highly compensated officers, for the calendar year in which the subcontract is
awarded if—
(A) In the subcontractor's preceding fiscal year, the subcontractor received—
(1) 80 percent or more of its annual gross revenues in Federal contracts (and
subcontracts), loans, grants (and subgrants), and cooperative agreements; and
(2) $25,000,000 or more in annual gross revenues from Federal contracts (and
subcontracts), loans, grants (and subgrants), and cooperative agreements; and
(B) The public does not have access to information about the compensation of the
senior executives through periodic reports filed under section 13(a) or 15(d) of
the Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104
of the Internal Revenue Code of 1986
 
47.0  INTELLECTUAL PROPERTY
47.1
The following clauses are applicable to this Agreement:

 
FAR
Clause Title
52.227-1, Alt I
Authorization and Consent
52.227-11
Patent Rights- Ownership by the Contractor
52.227-14
Rights in Data- General

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 24 of 32

--------------------------------------------------------------------------------

 
 
47.2
The following Ianguage is provided in full text

 
FAR
Clause Title
52.227-11
Patent Rights- Ownership by the Contractor



As prescribed in 27.303(a), insert the following clause:
 
PATENT RIGHTS—RETENTION BY THE CONTRACTOR (SHORT FORM) (JUNE 1997)
(j) Communications.
 
All invention disclosures and requests for greater rights shall be sent to the
Contracting Officer.  Additionally, a copy of all invention disclosures,
confirmatory licenses to the government, face page of the patent applications,
waivers and other routine communications should send to the Contracting Officer
and the Director, Office of Extramural Research Administration, Division of
Extramural Inventions and Technology Resources, National Institutes of Health,
6701 Rockledge Drive, Room 1136, Bethesda, MD 20892-7750 or www.iEdison.gov
citing the SAIC-F contract number HHSN261200800001E.
 
(End of clause)
 
48.0  REPORTING MATTERS INVOLVING FRAUD WASTE AND ABUSE
Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the
DHHS Inspector General's Office in writing or on the Inspector General's
Hotline.  The toll free number is 1-800-DHHS-TIPS (1-800-447-8477).  All
telephone calls will be handled confidentially.  The e-mail address is
Htips@os.dhhs.gov and the mailing address is:
 
Office of Inspector General
Department of Health and Human Services
TIPS HOTLINE
P.O. Box 23489
Washington, D.C. 20026


49.0  LIMITATION ON USE OF FUNDS FOR PROMOTION OF LEGALIZATION OF CONTROLLED
SUBSTANCES
Pursuant to the current HHS annual appropriations act, the Subcontractor shall
not use subcontract funds to support activities that promote the legalization of
any drug or other substance included in schedule I of the schedules of
controlled substances established under section 202 of the Controlled Substances
Act (21 U.S.C. 812), except for normal and recognized executive-congressional
communications.  This limitation shall not apply when the Government determines
that there is significant medical evidence of a therapeutic advantage to the use
of such drug or other substance or that federally sponsored clinical trials are
being conducted to determine therapeutic advantage.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 25 of 32

--------------------------------------------------------------------------------

 
 
50.0  SALARY RATE LIMITATION
Pursuant to the current HHS annual appropriations act, SAIC-F shall not pay the
direct salary of an individual through this Agreement at a rate in excess of
Executive Level I.  Direct salary is exclusive of fringe benefits, overhead and
general and administrative expenses (also referred to as "indirect costs" or
"facilities and administrative (F&A) costs").  Direct salary has the same
meaning as the term "institutional base salary." An individual's direct salary
(or institutional base salary) is the annual compensation that the Subcontractor
pays for an individual's appointment whether that individual's time is spent on
research, teaching, patient care or other activities.  Direct salary (or
institutional base salary) excludes any income that an individual may be
permitted to earn outside of duties to the Subcontractor.  If this is a multiple
year contract, it may be subject to unilateral modifications by SAIC-F if an
individual's salary rate used to establish contract funding exceeds any salary
rate limitation subsequently established in future HHS appropriation
acts.  Payment of direct salaries is limited to the Executive Level I rate which
was in effect on the date(s) the expense was incurred.  See the following Web
site for current Executive Schedule rates of pay: http://www.opm.qov/oca/ .
(Rates are effective January 1 of each calendar year unless otherwise noted.)
 
51.0  FORCE MAJEURE
Neither party shall be liable for any failure of or delay in performance of its
obligations under this Agreement to the extent such failure or delay is due to
circumstances beyond its reasonable control, including, without limitation, acts
of God, acts of a public enemy, terrorism, fires, floods, wars, civil
disturbances, sabotage, accidents, insurrections, blockades, embargoes, storms,
explosions, labor disputes (whether or not the employees' demands are reasonable
and/or within the party's power to satisfy), acts of any governmental body,
failure or delay of third parties or governmental bodies from whom a party is
obtaining or must obtain approvals, authorizations, licenses, franchises or
permits, or inability to obtain labor, materials, power, equipment, or
transportation (collectively referred to herein as "Force Majeure").  Each party
shall use its reasonable efforts to minimize the duration and consequences of
any failure of or delay in performance resulting from a Force Majeure event and
to promptly notify the other of any actual or potential Force Majeure event.
 
52.0  ENTIRE AGREEMENT
The parties hereby agree that this Agreement, including all documents
incorporated herein by reference or attached hereto, shall constitute the entire
agreement and understanding between the parties hereto and shall supersede and
replace any and all prior or contemporaneous representations, agreements or
understandings of any kind, whether written or oral, relating to the subject
matter hereof.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 26 of 32

--------------------------------------------------------------------------------

 
 
[SAIC LETTERHEAD] - ATTACHMENT 1: STATEMENT OF WORK
BASIC ORDERING AGREEMENT 10XS020
 
A.       Overview/Background
The Dale and Betty Bumpers Vaccine Research Center (VRC) of the National
Institutes of Allergies and Infectious Diseases (NIAID), at the National
Institutes of Health, was established to facilitate research in vaccine
development.  The VRC is dedicated to improving global human health through the
rigorous pursuit of effective vaccines for human diseases.  One of the key
components of the VRC mission involves the rapid advancement of promising
vaccine candidates from the laboratory to the clinic.  Meeting this mission
necessitates the development of vaccine manufacturing infrastructure that
includes the capacity for cGMP production of materials for Phase I/II clinical
trials.
 
The VRC has developed a prime-boost strategy using multiclade DNA plasmid
vaccines for priming vaccinations and recombinant adenoviral vaccines for
booster vaccination.  The next step in bringing the VRC vaccines to market
involves producing large quantities of the vaccine for use in clinical
trials.  Vaccine Production Program at the VRC is responsible for cGMP
production, pre-clinical safety testing and regulatory submission of VRC
vaccines for clinical trials.  To expeditiously meet the critical program needs
of its Clinical Trials Core, the VRC developed a Vaccine Pilot Plant (VPP) for
the manufacture of clinical materials for Phase I/II/III trials.  To date, VRC
vaccines have been developed and manufactured by the Vaccine Production Program
through collaborations with companies in the vaccine/biotechnology industry, via
contracts that enable process and assay development, GMP manufacturing and
product release/stability testing.  Such an approach enables the VRC to rapidly
respond to emerging public health threats.
 
This Basic Ordering Agreement follows the Contract 21XS073A, between GenVec and
SAIC, Frederick, which was initiated in December 2001.  The Task Orders under
the new Basic Ordering Agreement have been approved by the Dr. Richard Schwartz;
Chief, Vaccine Production Program, Vaccine Research Center.
 
B.       Description of Work
This Basic Ordering Agreement between SAIC-Frederick, Inc. and GenVec, Inc.
(Subcontractor) covers the generation and characterization of replication
deficient research grade as well as pre-GMP adenoviral Vector Seed Stocks (VSS)
containing VRC inserts for expressing antigens derived from Human
Immunodeficiency (HIV), Simian Immunodeficiency (SIV) and Influenza.
 
This Basic Ordering Agreement also includes stability testing of currently
existing as well as future Virus Banks, Bulk Vaccine Products and Filled Vaccine
Products for further development of vaccine products to clinical trials.  If
necessary, this Basic Ordering Agreement includes the *.  Additionally, this
Basic Ordering Agreement *.  This Basic Ordering Agreement includes the option,
if necessary,*.  Finally, this Basic Ordering Agreement includes work for
developing, refining and enhancing production processes and assays for clinical
manufacturing of adenoviral vector constructs.
 
The specific description of the work required from the Subcontractor under this
Basic Ordering Agreement will be covered in the issued Task Orders.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 27 of 32

--------------------------------------------------------------------------------

 
 
One of the key requirements of the VRC's adenoviral vaccines is that the
adenoviral vectors be non-replication competent.  The production of adenoviral
vectors for use in human vaccines is complicated by the production of
replication-competent adenovirus (RCA) during the manufacturing process.  The
production of RCA is problematic for several reasons.  Most importantly, when
administered to humans, the presence of RCA in vaccine preparations causes
cytotoxic and immunotoxic responses.  Due to this toxicity, the presence of RCA
is undesirable from a regulatory perspective.  Additionally, during the
production process, the RCA outgrows the product of interest, resulting in
diminished production yields and increased manufacturing costs.  To overcome the
regulatory and production challenges associated with the use of adenoviral
vector products, it is desired to manufacture the vectors in a cell line that is
incapable of producing RCA.  The 293-ORF6 and * in combination with GenVec's
proprietary E1- and E4-deleted adenovector platform essentially eliminates the
risk of generating Replication Competent Adenovirus (RCA).  GenVec has never
observed RCA due to homologous recombination in any of its Research or Clinical
vector lots using this system.
 
GenVec, Inc. will utilize its proprietary non-replication competent adenoviral
vector technologies, proprietary cell lines and proprietary manufacturing
process for producing non-replication competent adenoviral vectors.  GenVec will
utilize its demonstrated expertise in producing adenoviral vector vaccines
containing modified versions of HIV genes and in implementing and maintaining
stability testing programs on adenoviral vector Virus Banks and Bulks and Filled
adenoviral vector vaccine products.  Furthermore, GenVec shall provide as
required the following expertise and proprietary resources to complete the
Statement of work:
 
·  
*.

 
·  
GenVec is the source of proprietary 293-ORF6 cell line, which has demonstrated
safety profiles in the production of non-replication competent adenoviral
vectors for use in human clinical trials.  The 293-ORF6 cell line was prepared
under controlled conditions and tested according to US and International
regulatory guidelines.  All information on the derivation and testing of the
cell line is in a file held by the US Food and Drug Administration and is
updated yearly.  *.  The immortal nature of the 293-ORF6 * cell lines provide
for the production of high quantities of desired products and meeting the needs
of the human clinical trials that the VRC plans to conduct in the future.

 
·  
GenVec's proprietary production process is fully scalable, which allow for ready
transition to larger-scale production.  This ability to increase the size of the
production process, without radical changes, will allow the Vaccine Pilot Plant
to manufacture the increased dosage requirements for Phase III clinical trials.

 
·  
GenVec has licensed its proprietary 293-ORF6 Packaging Cell Line and its
proprietary Adenovector Manufacturing Process to the VRC through two separate
licensing agreements with NIAID.  *.

 
·  
GenVec has demonstrated expertise in production and release and stability
testing of adenoviral vector vaccines containing modified versions of HIV
genes.  These vectors have demonstrated immunogenicity in non-human
primates.  Vaccines for use in the prevention of HIV, produced by GenVec for
VRC/NIAID, are currently in VRC's Phase II clinical trials.  Furthermore,
additional Phase II clinical trials are planned in the upcoming
months.  Assuming these trials yield successful results, VRC will require the
production of additional material for Phase II/111 trials.  Regulatory
requirements dictate that the materials for Phase II/III trials should be
produced in the same cell line used for Phase I trials, otherwise new trials
must be conducted.  Switching to another manufacturer and ultimately another
cell line would require a repeat of Phase I trials, thus adding significant
financial costs and delay in the quest to find an effective vaccine against HIV.

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 28 of 32

--------------------------------------------------------------------------------

 
 
C.       List of Deliverables
The specific descriptions of the deliverables required from the Subcontractor
will be covered in the respective Task Orders issued under this Basic Ordering
Agreement.
 
D.       Reporting Requirement
The specific descriptions of the reports required from the Subcontractor will be
covered in the respective Task Orders issued under this Basic Ordering
Agreement.
 
F.       Acceptance Criteria
The acceptance criteria for the work performed by the Subcontractor will be
covered in the respective Task Orders issued under this Basic Ordering
Agreement.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
Page 29 of 32

--------------------------------------------------------------------------------

 


 


Representations and Certifications
AMERICAN RECOVERY AND REINVESTMENT ACT OF 2009
 
NOTICE: By signing below, the Subcontractor represents and certifies that this
certification is accurate, current, and complete and that the signer is duly
authorized to make such certification on behalf of the Subcontractor.
 
1.           CENTRAL CONTRACTOR REGISTRATION.
 
It _is, _is not registered in the Central Contractor Registration database.
 
2.           DUNS NUMBER. (Show as it appears in CCR.)
 
Its DUNS number
is                                                                
 
Its DUNS Plus 4 number is__ __ __ __ or __ a DUNS Plus 4 number is not
applicable.
 
3.           PARENT DUNS NUMBER.
 
It __ does, __ does not have a parent company.
 
If it has a parent company, the parent company's DUNS number is
__________________.
 
4.           NAICS Code of work performed
 


 
5.           LEGAL BUSINESS NAME. (Show as it appears in CCR.)
 
Its legal business name by which it is incorporated and pays taxes is
 


 
6.           DOING BUSINESS AS (DBA). (Show as it appears in CCR.)
 
It __ commonly uses another name, __ does not commonly use another name.
 
If it commonly uses another name, the name is


 
7.
SUBCONTRACTOR'S PHYSICAL ADDRESS. (P.O. Box or c/o may not be used.  Show as it
appears in CCR.)

 
Street
Address:                                                                                                
 
City:                                                                                     
 
State:                                                                                                
 
Zip Code (nine digits
required):                                                                                                
 
Congressional district (required if in the United
States):                                                                                                           
 
 

--------------------------------------------------------------------------------

 


 
8.           PRIMARY PERFORMANCE LOCATION OF THE SUBCONTRACT WORK.
 
(P.O. Box or c/o may not be
used).                                                                                                           
 
Street
Address:                                                                                                           
 
City:                                                                                                
 
State:                                                                                                           
 
Zip Code (nine digits
required):                                                                                                                     
 
Congressional district (required if in the United
States):                                                                                                                     
 
9.           EXECUTIVE COMPENSATION.
 
 
 ("Total Compensation" means the complete pay package of subcontractor
employees, including all forms of monthly, benefits, services, and in-kind
payments, consistent with the regulations of the Securities and Exchange
Commission at 17 CFR 229.402.)

 
 
A.
Names and total compensation of each of the five most highly compensated
officers for the calendar year in which the subcontract is awarded if—

 
(1)
in its preceding fiscal year, it received—

 
(a)
80 percent or more of its annual gross revenues in Federal contracts (and
subcontracts), loans, grants (and sub-grants), and cooperative agreements; and

 
(b)
$25,000,000 or more in annual gross revenues from Federal contracts (and
subcontracts), loans, grants (and sub-grants), and cooperative agreements; and

 
(2)
the public does not has access to information about the compensation of the
senior executives through periodic reports filed under section 13(a) or 15(d) of
the Securities Exchange Act of 1934 (15 U.S.C. 78M(a), 78o(d)) or section 6104
of the Internal Revenue Code of 1986.

 
NAME
TITLE
TOTAL
COMPENSATION
                             



The compensation for senior executives shown above is for calendar year 20_.
 
Its fiscal year end date
is                                                                      .
 
 
B.
If compensation of senior executives is not provided in 8.A above, complete the
following:



 
In its preceding fiscal year, it __did, __did not receive—

 
(1)
80 percent or more of its annual gross revenues in Federal contracts (and
subcontracts), loans, grants (and sub-grants), and cooperative agreements; and

 
(2)
$25,000,000 or more in annual gross revenues from Federal contracts (and
subcontracts), loans, grants (and sub-grants), and cooperative agreements.

 
The public _does, _does not have access to information about the compensation of
the senior executives through periodic reports filed under section 13(a) or
15(d) of the Securities Exchange Act of 1934 {15 U.S.C. 78M(a), 78o(d)} or
section 6104 of the Internal Revenue Code of 1986.


LEGAL BUSINESS NAME:
 
 

--------------------------------------------------------------------------------

 
 
10.           GROSS INCOME.
 
Its gross income in the previous tax year __did, __did not exceed $300,000.
 

 
By:                                                                                     
Printed/Typed Name
 

--------------------------------------------------------------------------------

                                 Signature


Title:                                                                                     


Date:                                                                                     

 
 